 In theMatterOf INTERNATIONAL FREIGHTINGCORP.,etal.andINTERNATIONALSEAMEN'S UNIONOF AMERICACase No. R-159SUPPLEMENTAL DECISIONANDAMENDMENT TO CERTIFICATION OFREPRESENTATIVESMay 05, 1938Pursuant to petitions filed by International Seamen's Union ofAmerica, herein called I. S. U., affiliated with the American Federa-tion of Labor, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections in the above-named case on September 17, 1937,1 directing that elections be heldamong the unlicensed seamen, with certain exceptions, employed byseveral named companies.The Decision and Direction of Electionsalso provided that in view of the proposed reorganization of I. S. U.by the American Federation of Labor, the phrase "International Sea-men's Union of America, or its successor, affiliated with the AmericanFederation of Labor" should be used on the ballots in the elections inplace of the name "International Seamen's Union of America."A question having subsequently arisen as to the identity of thesuccessor union to I. S. U., affiliated with the American Federationof Labor, the Board on its own motion directed that a supplementalhearing be held before it on May 9, 1938, for the. purpose of de-termining the successor union to I. S. U.Testimony introduced atthe hearing held on May 9, 1938, established the fact that the Ameri-can Federation of Labor has granted exclusive jurisdiction to Ameri-can Federation of Labor Seamen's Union No. 21420 to replace thejurisdiction formerly vested in and now surrendered by the Atlanticand Gulf Districts of International Seamen's Union of America.The Board, accordingly, now directs that the name "American Fed-eration of Labor Seamen's Union No. 21420" be substituted in lieuof "International Seamen's Union of America, or its successor, af-13'N. L. R. B 692.442 DECISIONS AND ORDERS443filiated with the American Federation of Labor" on the ballots tobe used in elections among the employees of any of the companiesherein involved in which the election has not yet been begun or inany company in which it may be necessary for any reason to holdanother election.However, in any election in which one or morevessels of a company have already been posted for the purposes ofthe election and in any election in which one or more vessels of acompany have already been balloted, the ballots will continue to usethe name "International Seamen's Union of America, or its successor,affiliatedwith the American Federation of Labor" throughout thepresent election among the employees of such company.The Board also hereby amends the Certification of Representativesof employees of New England Steamship Company, issued February811938 2 by directing that the name "American Federation of LaborSeamen's Union No. 21420" be now substituted for "InternationalSeamen's Union of America, or its successor, affiliated with the Ameri-can Federation of Labor" wherever the latter name occurs in saidCertification of Representatives of employees of New England Steam-ship Company.25N L. R.B. 138.